Case 4:18-cv-00522-BLW Document 99 Filed 04/16/21 Page 1 of 2

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO
THOMAS CAMPBELL,
Case No. 4:18-cv-00522-BLW
Plaintiff,
VERDICT FORM .
Vv.

UNION PACIFIC RAILROAD CO.,

Defendants.

 

 

We, the Jury in the above-entitled action, for our Verdict, unanimously
answer the questions submitted as follows:
1. Did Mr. Campbell prove his ADA disability discrimination claim
against the Union Pacific? [See Instruction Nos. 13-16]

Yes VW No

2. Did Mr. Campbell prove his ADA failure to accommodate claim
against the Union Pacific? [See Instruction Nos. 17-18]
Yes wv No.
If your answer to Questions No. 1 or No. 2 was “Yes,” proceed to Questions Nos.

3-5. If your answer to both Questions No. I and No. 2 was “No” then have your
foreperson sign and date the verdict form and advise the bailiff that you are done.

VERDICT - 1

 
Case 4:18-cv-00522-BLW Document 99 Filed 04/16/21 Page 2 of 2

3. Did the Union Pacific prove its direct threat affirmative defense?
[See Instruction No. 19]
Yes No A
Tf your answer to Questions No. 3 was “No,” proceed to Questions Nos. 4-5. If

your answer to Question No. 3 was “Yes” then have your foreperson sign and date
the verdict form and advise the bailiff that you are done.

4. The jury awards Mr. Campbell the following damages:

[See Instruction Nos. 21-23]

Back Wages: $ 39,530.40

Front Wages: $_ 3/2, 541. LZ
Emotional Distress: $_2,500,000.00

TOTAL DAMAGES: $ 2, 952 ,/2/,63

5. Was the Union Pacific’s conduct with regard to Mr. Campbell
malicious, oppressive or in reckless disregard of Mr. Campbell’s
rights? [See Instruction No. 20]

Yes x No

Have your foreperson sign and date the verdict form and advise the bailiff that you
are done. -

 

pated He /.2 02) | |
{7 Foreperson C/

VERDICT - 2

 
